ON MOTION FOR REHEARING.
HAWKINS, Judge.
— The State bases a motion for rehearing upon two propositions; the first being that we were in error in holding that the trial court should have instructed the jury that the circumstance of the telephone wire being cut should not be considered for any purpose unless they found from the testimony beyond a reasonable doubt that appellant or those acting with him had cut the wire. This same question has been again considered in the opinion on rehearing this date in the companion case of Opp v. State, No. 18,491 (Reported on page 221 of this volume), and a further discussion here is not deemed necessary.
The State’s second proposition is that the statement made by Opp over the telephone to Henderson and Davenport subsequent to the killing should have been held admissible against appellant and that this court fell into error in concluding to the contrary. This question was considered and discussed at length in our original opinion and we remain of the same mind about it.
The motion for rehearing is overruled.

Overruled.